           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA


Case Name: Chelberg v. FBOP Director                 Case Number: 19cv748-LAB (RBB)

Hon. Larry Alan Burns               Ct. Deputy: T. Weisbeck                 Reporter: C. Ott


    This case is related to case 09cr365-BTM, United States v. Chelberg, and is therefore
TRANSFERRED to the docket of Judge Barry Moskowitz.


                                               ______________________________________
Date: April 24, 2019                           Hon. Larry A. Burns
                                               Chief United States District Judge
